DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/08/2021 and 12/22/2021 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 200357547 Y1, as provided by applicant) in view of Oh (WO 2018-169178, refer to application # US 2020/0018526 for reference numbers).
Regarding claim 1, Kim discloses an entrance refrigerator (refer to Figs. 3a-3b, more specifically entrance refrigerator 30), comprising:
a cabinet including: 
a front opening (said front opening including door 35a);
a side opening (said side opening including door 35b);
a rear surface (surface opposite the front opening); and
an interior space (inside refrigerator 30), 
wherein the cabinet is configured to be embedded (refer to Fig. 3b, wherein the term “embedded” is being considered as fixed firmly and deeply in a surrounding mass; implanted) in an outer wall (7) partitioning an indoor area (3) and an outdoor area (2) and to receive an article from the outdoor area through the front opening (by means of outer door (35a);
an outer door (35a) configured to selectively open and close the front opening and have an outer surface exposed to the outdoor area (2); and
an inner door (35b) configured to selectively open and close the side opening and have an outer surface exposed to the indoor area (3).
While Kim discloses the entrance refrigerator, Kim fails to explicitly disclose a cold air supply assembly disposed at the rear surface of the cabinet, the cold air supply assembly being configured to supply cold air to the interior space, the cold air supply assembly including a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element.
However, Oh teaches a refrigerator (refer to Figs. 1-2), comprising a cold air supply assembly disposed at a rear surface of a cabinet (100), the cold air supply assembly being configured to supply cold air to an interior space (120), the cold air supply assembly including a thermoelectric element (170), the thermoelectric element including an endothermic surface (171a) on a first side of the thermoelectric element and an exothermic surface (171b) on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element (refer to Fig. 2), since it exhibits high refrigeration performance with low noise (refer to par. 3, lines 1-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim by providing a cold air supply assembly disposed at the rear surface of the cabinet, the cold air supply assembly being configured to supply cold air to the interior space, the cold air supply assembly including a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element in view of the teachings by Oh, in order to provide cooling of the interior space with a thermoelectric element since it exhibits high refrigeration performance with low noise.

Regarding claims 2 and 15, Kim as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 11. Further, Kim as modified discloses the interior space, but fails to explicitly disclose a guide plate partitioning the interior space into a storage compartment for storing an article and a cold air generating compartment for generating cold air, wherein the guide plate has openings to allow air to flow through the guide plate.
However, Oh teaches the refrigerator (refer to Figs. 1-2), comprising a guide plate (111a) partitioning the interior space into a storage compartment (120) for storing an article (within drawers 140) and a cold air generating compartment (spaces behind guide plate 111a) for generating cold air, wherein the guide plate (111a) has openings (174b and 174d) to allow air to flow through the guide plate.
One having ordinary skill in the art of refrigeration would recognize that by providing a guide plate partitioning the interior space into a storage area and a cold generating area, it will increase the cooling efficiency of the system since it allows to maintain the cold air within the storage compartment.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim by providing a guide plate partitioning the interior space into a storage compartment for storing an article and a cold air generating compartment for generating cold air, wherein the guide plate has openings to allow air to flow through the guide plate, in order to increase the cooling efficiency of the system since it allows to maintain the cold air within the storage compartment in view of the teachings by Oh along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 3, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kim as modified discloses the rear surface of the cabinet, but fails to explicitly disclose a through-hole, wherein the cold air supply assembly is positioned in the through-hole of the rear surface of the cabinet, and wherein the cold air supply assembly further includes: a cold sink in contact with the endothermic surface of the thermoelectric element; a heat absorption fan positioned at a front of the cold sink; a heat sink in contact with the exothermic surface of the thermoelectric element; a heat dissipation fan positioned at a rear of the heat sink; and an insulation block surrounding edges of the thermoelectric element and disposed between the cold sink and the heat sink to prevent heat transfer between the cold sink and the heat sink.
However, Oh teaches the refrigerator (refer to Figs. 1-2), comprising a rear surface of the cabinet (wherein said rear surface is considered to be a surface of the guide plate 111a) including a through-hole (hole that is covered by cover 174 by means of screw fasteners 174e), wherein the cold air supply assembly is positioned in the through-hole of the rear surface of the cabinet (refer to Fig. 1), and wherein the cold air supply assembly further includes: 
a cold sink (172) in contact with the endothermic surface (171a) of the thermoelectric element;
a heat absorption fan (173) positioned at a front of the cold sink (172);
a heat sink (175) in contact with the exothermic surface (175) of the thermoelectric element;
a heat dissipation fan (176) positioned at a rear of the heat sink (175); and
an insulation block (177) surrounding edges of the thermoelectric element and disposed between the cold sink (172) and the heat sink (175) to prevent heat transfer between the cold sink and the heat sink, in order to maintain a cold temperature for a considerable period of time (refer to par. 150, lines 4-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim by providing a through-hole, wherein the cold air supply assembly is positioned in the through-hole of the rear surface of the cabinet, and wherein the cold air supply assembly further includes: a cold sink in contact with the endothermic surface of the thermoelectric element; a heat absorption fan positioned at a front of the cold sink; a heat sink in contact with the exothermic surface of the thermoelectric element; a heat dissipation fan positioned at a rear of the heat sink; and an insulation block surrounding edges of the thermoelectric element and disposed between the cold sink and the heat sink to prevent heat transfer between the cold sink and the heat sink in view of the teachings by Oh, in order to maintain a cold temperature for a considerable period of time.

Regarding claim 4, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Kim as modified discloses wherein at least a portion of the cold sink (172) and the heat absorption fan (173) are positioned in the cold air generating compartment (refer to Fig. 1).

Regarding claim 9, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim as modified discloses wherein a lower end of the side opening of the cabinet (refer to Fig. 3a below, wherein said lower end is considered to be the end covered by the door) is higher than a bottom portion of the interior space (refer to the inner portion of what is shown in Fig. 3a below).


    PNG
    media_image1.png
    338
    622
    media_image1.png
    Greyscale


Regarding claim 11, Kim discloses an entrance refrigerator (refer to Figs. 3a-3b, more specifically entrance refrigerator 30), comprising: 
a cabinet at least partially embedded (refer to Fig. 3b, wherein the term “embedded” is being considered as fixed firmly and deeply in a surrounding mass; implanted) in an outer wall (7) partitioning a first space (3) and a second space (2), the cabinet including: 
a first surface (side surface facing the area 3) having a first opening (said first opening including door 35b) communicating with the first space (3);
		a second surface (front surface of the cabinet facing side 2) having a second opening (said second opening including door 35a) communicating with the second space (2);
a third surface (rear surface of the cabinet) adjacent to one of the first surface and the second surface (refer to Figs. 3a-3b); and
an interior space (within the refrigerator) provided between the first surface, the second surface and the third surface;
a first door (35b) configured to selectively open and close the first opening; and
a second door (35a`) configured to selectively open and close the second opening.
While Kim discloses the third surface (rear surface) of the refrigerator, Kim fails to explicitly disclose a cold air supply assembly mounted on the third surface, the cold air supply assembly being configured to supply cold air to the interior space, the cold air supply assembly including a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element.
However, Oh teaches a refrigerator (refer to Figs. 1-2), comprising a cold air supply assembly mounted at a rear surface of a cabinet (100), the cold air supply assembly being configured to supply cold air to an interior space (120), the cold air supply assembly including a thermoelectric element (170), the thermoelectric element including an endothermic surface (171a) on a first side of the thermoelectric element and an exothermic surface (171b) on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element (refer to Fig. 2), since it exhibits high refrigeration performance with low noise (refer to par. 3, lines 1-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim by providing a cold air supply assembly mounted on the third surface, the cold air supply assembly being configured to supply cold air to the interior space, the cold air supply assembly including a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element in view of the teachings by Oh, in order to provide cooling of the interior space with a thermoelectric element since it exhibits high refrigeration performance with low noise.

Regarding claim 12, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Kim as modified discloses wherein the first space (3) is an indoor space, and wherein the second space (2) is an outdoor space.

Regarding claim 13, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Kim as modified discloses wherein the first surface (having door 35b) and the second surface (having door 35a) are vertical surfaces (refer to Figs. 3a-3b) and are perpendicular to each other, and wherein the third surface (rear surface) is a vertical surface perpendicular to the first surface (having door 35b) and facing the second surface (having door 35a).

Regarding claim 16, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Kim as modified discloses wherein the storage compartment (where the products are placed within the refrigerator) is defined between the guide plate (111a as taught by Oh) and the second surface (surface including door 35a), and wherein the cold air generating compartment (spaces behind guide plate 111a as taught by Oh) is defined between the guide plate and the third surface (rear surface of the refrigerator).

Claims 5-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 200357547 Y1), Oh (WO 2018-169178), and further in view of Culp (US 2006/0000221).
Regarding claim 5, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Kim as modified discloses the insulation block, but fails to explicitly disclose wherein the insulation block is positioned in the through-hole.
However, Culp further teaches that it is known in the art of refrigeration, to provide a container having a thermoelectric unit including an insulation block (44, Figs. 3-4) positioned in a through-hole, in order to minimize the size of the through-hole while maximizing the efficiency of the thermoelectric unit (refer to par. 27, lines 3-6).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim such that the insulation block is positioned in the through-hole in view of the teachings by Culp, in order to minimize the size of the through-hole while maximizing the efficiency of the thermoelectric unit

Regarding claim 6, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Kim as modified discloses the heat sink and the heat dissipation fan, but fails to explicitly disclose wherein at least a portion of the heat sink and the heat dissipation fan are positioned outside the cabinet.
However, Culp further teaches that it is known in the art of refrigeration, to provide a container having a thermoelectric unit wherein at least a portion of a heat sink (40) and a heat dissipation fan (46) are positioned outside a cabinet, in order to minimize the size of the through-hole while maximizing the efficiency of the thermoelectric unit (refer to par. 27, lines 3-6).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim by providing at least a portion of the heat sink and the heat dissipation fan positioned outside the cabinet, in order to minimize the size of the through-hole while maximizing the efficiency of the thermoelectric unit.

Regarding claim 7, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Kim as modified discloses a heat dissipation cover (62 as taught by Culp) covering the heat dissipation fan and the heat sink (refer to Fig. 2 as taught by Culp) and coupled to the rear surface of the cabinet. 

Regarding claim 17, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Kim as modified discloses the cold air supply assembly, but fails to explicitly disclose wherein a first portion of the cold air supply assembly is exposed to the cold air generating compartment through the third surface, wherein a second portion of the cold air supply assembly is exposed to outside of the cabinet, and wherein the first portion of the cold air supply assembly is different from the second portion of the cold air supply assembly.
However, Culp further teaches that it is known in the art of refrigeration, to provide a container having a thermoelectric unit wherein a first portion (46) of a cold air supply assembly is exposed to a cold air generating compartment through a third surface (26), wherein a second portion (32) of the cold air supply assembly is exposed to outside of the cabinet (refer to Fig. 2), and wherein the first portion (46) of the cold air supply assembly is different from the second portion (32) of the cold air supply assembly, in order to minimize the size of a through-hole while maximizing the efficiency of the thermoelectric unit (refer to par. 27, lines 3-6).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim such that a first portion of the cold air supply assembly is exposed to the cold air generating compartment through the third surface, wherein a second portion of the cold air supply assembly is exposed to outside of the cabinet, and wherein the first portion of the cold air supply assembly is different from the second portion of the cold air supply assembly in view of the teachings by Culp, in order to minimize the size of a through-hole while maximizing the efficiency of the thermoelectric unit.

Regarding claim 18, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 17. Further, Kim as modified discloses wherein the cold air supply assembly further includes: a cold sink (172) mounted on the endothermic surface (171a) of the thermoelectric element; a heat absorption fan (173) positioned at a front of the cold sink (172); a heat sink (175) mounted on the exothermic surface (171b) of the thermoelectric element; a heat dissipation fan (176) disposed at a rear of the heat sink (175); and an insulation block (177) having: a hole (177a) receiving the thermoelectric element; a first surface in contact with the cold sink; and a second surface in contact with the heat sink (refer to Fig. 2).

Regarding claim 19, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Kim as modified discloses wherein a portion of the cold sink (40 as taught by Culp) and the heat absorption fan (46 as taught by Culp) are exposed to the cold air generating compartment, and wherein a portion of the heat sink (34 as taught by Culp) and the heat dissipation fan (32 as taught by Culp) are exposed to outside of the cabinet.

Regarding claim 20, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Kim as modified discloses a heat dissipation cover (62 as taught by Culp) covering the heat sink and the heat dissipation fan (refer to Fig. 2 as taught by Culp), wherein the heat dissipation cover (62 as taught by Culp) has a plurality of air vents (refer to Fig. 2 as taught by Culp).

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 200357547 Y1), Oh (WO 2018-169178), and further in view of Jakobsen (US 2019/0335921).
Regarding claims 8 and 14, Kim as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 11 respectively. Further, Kim as modified discloses the cold air supply assembly, but fails to explicitly disclose a first cold air supply mounted on an upper portion of the rear surface of the cabinet; and a second cold air supply mounted on a lower portion of the rear surface of the cabinet below the first cold air supply.
However, Jakobsen further teaches that it is known in the art of refrigeration, to provide an apparatus for displaying a chilled container including a cold air supply assembly comprising a first cold air supply (200) mounted on an upper portion of a rear surface of the container (100), and a second cold air supply (210) mounted on a lower portion of the rear surface of the container (100) below the first cold air supply (200), in order to avoid spot cooling at the top of the container (refer to the last sentence of par. 38).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim such that the cold air supply assembly includes a first cold air supply mounted on an upper portion of the rear surface of the cabinet, and a second cold air supply mounted on a lower portion of the rear surface of the cabinet below the first cold air supply in view of the teachings by Jakobsen, in order to avoid spot cooling at the top of the cabinet.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 200357547 Y1), Oh (WO 2018-169178), and further in view of Winsler (US 3,673,735).
Regarding claim 10, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim as modified discloses wherein the inner door (35b) includes:
a first side surface (refer to Fig. 3a below), the first side surface including a hinge (refer to Fig. 2a, wherein Kim discloses that the doors may be formed to be opened and closed in the left and right directions as shown in Fig. 2a; the term “hinge” is being considered as movable joint that swings as it opens and closes, therefore, the door connection as disclosed by Kim is being considered to have a hinge); and
a second side surface (refer to Fig. 3a below) opposite to the first side surface;
wherein the first side surface (see below) is spaced rearward from a front surface of the cabinet by at least a thickness of the outer wall (see below), the front surface of the cabinet being opposite to the rear surface of the cabinet (see below), but fails to explicitly disclose wherein the second side surface is spaced apart from the rear surface of the cabinet by a predetermined distance.
However, Winsler further teaches that it is known in the art of refrigeration, to provide a refrigerator door (20) having a second side surface (refer to Fig. 2 below) spaced apart from a surface (18) of the cabinet by a predetermined distance, in order to provide space for a sealing strip (148) to form a seal between the door and the wall when the door is closed (refer to col. 2, lines 24-26).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim such that the second side surface is spaced apart from the rear surface of the cabinet by a predetermined distance in view of the teachings by Winsler, in order to provide space for a sealing strip to form a seal between the door and the cabinet.


    PNG
    media_image2.png
    327
    422
    media_image2.png
    Greyscale

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763